Citation Nr: 1713381	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  12-10 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for beta thalassemia with retinal hemorrhage.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel
INTRODUCTION

The Veteran had active duty service from September 1992 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

This case was previously before the Board in June 2014, at which time the Board found that new and material evidence had been received to reopen the service connection claim for beta thalassemia with retinal hemorrhage.  The issues on appeal were remanded for additional development, and have now been returned to the Board.

The issues of service connection for beta thalassemia with retinal hemorrhage and service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, due to reasons that follow, an additional remand is required.  Although the Board sincerely regrets this additional delay, it is necessary to ensure the Veteran is afforded adequate due process and every possible consideration.

Beta thalassemia with retinal hemorrhage

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled in service, except as to defects, infirmities, or disorders noted at entrance into service, or where evidence or medical judgment is such as to warrant a finding that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2014).  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  VAOPGCPREC 3-2003 (July 16, 2003). 

A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016). 

VA's General Counsel  has determined that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990).  Moreover, diseases of hereditary origin can be considered incurred, rather than aggravated, in service "if their symptomatology did not manifest itself until after entry on duty."  VAOPGCPREC 67-90 (July 18, 1990).

At the Board hearing in October 2013, the Veteran testified that the flight officer who performed his separation examination told him that something was wrong with his blood counts.  

Service treatment records reflect that beta thalassemia was not noted upon enlistment.  A complete blood count, dated in July 1994 indicated that the Veteran had high red blood cell and white blood cell counts.  The report indicates that hemoglobin, low mean corpuscular, mean corpuscular hemoglobin and mean corpuscular hemoglobin concentration were low.

Per the June 2014 remand directives, the Veteran underwent a VA examination in August 2014 that found the Veteran was diagnosed with beta thalassemia in 1997 and that his mother also has beta thalassemia, yet he was stable without any treatment for his condition.  Further, the examiner opined that the Veteran's condition is not caused by, or the result of service as beta thalassemia is a hereditary, genetic condition and his mother also has the condition.  However, the VA examiner did not provide an opinion and rationale on whether the Veteran's beta thalassemia is a congenital disease, congenital defect, an acquired disease, or the result of injury.  Therefore, an addendum opinion should be obtained.

Sleep apnea

The Veteran testified that he had fatigue and sleep problems during service and that he would stop breathing when he was asleep and then would wake up.  He testified that he was diagnosed with sleep apnea after service in 2004.  The Veteran's post-service treatment records reflect a current diagnosis of obstructive sleep apnea.
  
In August 2014, the Veteran underwent a VA examination that found he was diagnosed with obstructive sleep apnea syndrome in 2004 and 2009, and had utilized a CPAP machine since 2009 to stimulate quality sleep.  The examiner opined that the Veteran's condition is not caused by, or the result of, service connection as there is a large time gap between his discharge and diagnoses, and no documented episodes or treatment for sleep apnea while he was in service.  The Veteran was discharged from service in 1994 and first diagnosed with obstructive sleep apnea syndrome in 2004.  Although the VA examiner determined the nature and etiology of the Veteran's sleep apnea with rationale, it is not clear from the record that the examiner considered the Veteran's statements indicating that he experienced fatigue and sleep problems in service.  Therefore, an addendum opinion should be obtained that addresses the significance, if any of the Veteran's statements indicating fatigue and sleep problems in service.  

Accordingly, the case is REMANDED for the following action:

1.  Return the August 2014 VA beta thalassemia examination for an addendum.  If the August 2014 examiner is not available, the requested information must be obtained from a similarly qualified examiner.  Additional examination is not needed unless requested by the examiner.  The electronic claims folder must be available for review.
 
(a)  Please provide any opinion on whether the Veteran's beta thalassemia is a congenital disease, congenital defect, an acquired disease, or the result of injury?  In determining whether a condition is a defect, as opposed to a disease or injury, the examiner should expressly consider the following definitions provided by VA's General Counsel:

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.

(b)  If the examiner determines that the beta thalassemia is a congenital disease, the following opinion should be provided:

Did the Veteran's beta thalassemia clearly and unmistakably manifest prior to his active service and clearly and unmistakably undergo no permanent increase in severity as a result of his military service? In that regard, the examiner may consider any permanent increase in severity that occurred either during active duty as related to military service. 

(c)  If the examiner determines that the beta thalassemia is a congenital disease that did not clearly and unmistakable manifest prior to service, the following opinion should be provided:

Please provide an opinion as to whether it is "at least as likely as not" that beta thalassemia symptomatology initially manifest after entry into active service?

(d)  If the examiner determines that beta thalassemia is a defect, the following opinion should be provided:

Please provide an opinion as to whether it is "at least as likely as not" that the Veteran developed superimposed disease or injury as a consequence of service. 

(e)  If the examiner determines that the beta thalassemia is an acquired disease or the result of an injury, the following opinion should be provided:

Please provide an opinion as to whether it is "at least as likely as not" that beta thalassemia had its onset in service or is otherwise related to his service.

In answering these questions, the examiner should consider the complete blood count results obtained during service in July 1994.  The examiner should also consider the Veteran's testimony indicating that he was told that something was wrong with his blood counts in service.  

The examiner should provide a detailed rationale for the opinions stated.  If an examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  Return the August 2014 VA sleep apnea examination for an addendum.  If the August 2014 examiner is not available, the requested information must be obtained from a similarly qualified examiner.  Additional examination is not needed unless requested by the examiner.  The electronic claims folder must be available for review.  The examination report should indicate that the claims file was reviewed.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current diagnosis of sleep apnea had its clinical onset during active service or is related to any in-service disease, event, or injury. 

The examiner should address the significance, if any, of the Veteran's statements indicating that he experienced fatigue and sleep problems in service.

The examiner should provide a detailed rationale for the opinion.  If an examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  Following completion of the foregoing, the AOJ must review the claims folder and ensure that all of the requested development has been conducted and completed in full.  In particular, the AOJ should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 

4.  After the requested development has been completed, the AOJ should readjudicate the merits of the Veteran's claims based on all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


